 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Rene De La Cruz Bravo,                             No. CV-18-02566-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On January 3, 2019, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”) recommending Petitioner Rene De La Cruz Bravo’s petition
17   for writ of habeas corpus be denied as untimely. (Doc. 13). The R&R recounted that
18   Petitioner pled guilty and was sentenced in state court on January 30, 2008. Petitioner did
19   not file a timely request for post-conviction relief in state court and he did not file his
20   federal petition until August 10, 2018, more than nine years after the one-year statute of
21   limitations expired. The R&R concluded Petitioner had not established statutory or
22   equitable tolling applied, nor had Petitioner established the “actual innocence” exception
23   applied. Therefore, the R&R recommended the petition be denied as untimely.
24          Petitioner filed objections but those objections do not identify any flaws in the
25   R&R’s reasoning. (Doc. 16). Instead, Petitioner states “the State is blindly using the
26   untimeliness of his appeal and PCR proceedings in order to not experience the truths when
27   it comes to his claim of Ineffective Assistance of Counsel.” (Doc. 16 at 1). Petitioner
28   requests the Court “push aside the untimeliness and all that comes with it” so that his claims
 1   can be heard on the merits. It appears Petitioner believes the strength of his underlying
 2   claims should be enough to overcome his failure to file his petition within the limitations
 3   period.
 4          Claims can be “time-barred regardless of their strength.” Ford v. Gonzalez, 683
 5   F.3d 1230, 1238 (9th Cir. 2012). And “sympathy alone neither delays the start date of [the]
 6   statute of limitations nor constitutes an equitable exception.” Id. at 1239. Regardless of
 7   the underlying merits of Petitioner’s claims, the law does not allow the Court to reach them.
 8   Petitioner waited over nine years after the expiration of the statute of limitations to file his
 9   federal petition. Petitioner has not established any basis to excuse that delay.
10          Accordingly,
11          IT IS ORDERED the Report and Recommendation (Doc. 13) is ADOPTED IN
12   FULL. The petition for writ of habeas corpus (Doc. 1) is DENIED and DISMISSED
13   WITH PREJUDICE.
14          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
15   proceed in forma pauperis on appeal are DENIED because dismissal the petition is justified
16   by a plain procedural bar and jurists of reason would not find the procedural ruling
17   debatable.
18          Dated this 5th day of March, 2019.
19
20
21                                                       Honorable Roslyn O. Silver
22                                                       Senior United States District Judge

23
24
25
26
27
28


                                                  -2-
